      Case: 4:17-cr-00519-RLW Doc. #: 80 Filed: 04/27/21 Page: 1 of 1 PageID #: 236




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA                                       )
                                                                )
         Plaintiff,                                             )
                                                                )
 v.                                                             ) No. 4:17-CR-519-RLW
                                                                )
 LONZO PATRICK                                                  )
                                                                )
         Defendant.                                             )



                         MOTION FOR LEAVE TO FILE UNDER SEAL

       Mr. Lonzo Patrick, through his attorney Assistant Federal Public Defender Melissa Goymerac,

respectfully requests leave of the court to file his Sentencing Memorandum under seal as it contains

sensitive personal health data and other information which could compromise safety.

                                             Respectfully submitted,

                                             /s/Melissa K. Goymerac
                                             MELISSA K. GOYMERAC, #83550VA
                                             Assistant Federal Public Defender
                                             1010 Market Street, Suite 200
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 241-1255
                                             Fax: (314) 421-3177
                                             E-mail: Melissa_Goymerac@fd.org

                                             ATTORNEY FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

I hereby certify that on April 27, 2021, the foregoing was filed electronically with the Clerk of the
Court, and a copy was provided via the court’s electronic filing system to the United States Attorney.

                                             /s/Melissa K. Goymerac
                                             MELISSA K. GOYMERAC
                                             Assistant Federal Public Defender
